         Case 1:20-cv-11297-PBS Document 13-1 Filed 08/07/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


BOSTON ALLIANCE OF GAY, LESBIAN,
BISEXUAL AND TRANSGENDER YOUTH
(BAGLY), CALLEN-LORDE COMMUNITY
HEALTH CENTER, CAMPAIGN FOR
SOUTHERN EQUALITY, DARREN
LAZOR, EQUALITY CALIFORNIA,
FENWAY HEALTH, and TRANSGENDER
EMERGENCY FUND OF
MASSACHUSETTS,
                            Plaintiffs,
                       v.                               Civil Action No. 1:20-cv-11297
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES, ALEX
M. AZAR II, in his official capacity as
Secretary of the U.S. Department of Health and
Human Services, ROGER SEVERINO, in his
official capacity as Director, Office for Civil
Rights, U.S. Department of Health and Human
Services, SEEMA VERMA, in her official
capacity as Administrator for the Centers for
Medicare and Medicaid Services, U.S.
Department of Health and Human Services,
                            Defendants.

    CERTIFICATE OF MARYANNE I. TOMAZIC IN SUPPORT OF MOTION FOR
                    LEAVE TO APPEAR PRO HAC VICE

I, Maryanne I. Tomazic, hereby certify that:

       1.      I am a member of the bar in good standing in every jurisdiction where I have been

admitted to practice. I am a member in good standing of the bar of New York.

       2.      There are no disciplinary proceedings pending against me as a member of the bar

in any jurisdiction.

       3.      I have not previously had a pro hac vice admission to this Court, or to any other

court, revoked for misconduct.
        Case 1:20-cv-11297-PBS Document 13-1 Filed 08/07/20 Page 2 of 2



       4.      I am familiar with the Local Rules of the United States District Court for the

District of Massachusetts.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

August 7, 2020.

                                                  /s/ Maryanne I. Tomazic_________
                                                  Maryanne I. Tomazic
                                                  CENTER FOR CENTER FOR HEALTH LAW AND
                                                         POLICY INNOVATION
                                                  1607 Massachusetts Avenue, 4th Floor
                                                  Cambridge, MA 02138
                                                  mtomazic@law.harvard.edu
